12-4747
         Zheng v. Holder
                                                                                       BIA
                                                                               A087 759 378
                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Thurgood Marshall United
 3       States Courthouse, 40 Foley Square, in the City of New York,
 4       on the 15th day of April, two thousand fourteen.
 5
 6       PRESENT:
 7                DENNIS JACOBS,
 8                RICHARD C. WESLEY,
 9                PETER W. HALL,
10                     Circuit Judges.
11       _______________________________________
12
13       ZHUN ZHENG,
14                Petitioner,
15
16                         v.                                   12-4747
17                                                              NAC
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL,
20                Respondent.
21       _______________________________________
22
23       FOR PETITIONER:               Dehai Zhang, Flushing, New York.
24
25       FOR RESPONDENT:               Stuart F. Delery, Assistant Attorney
26                                     General; Leslie McKay, Assistant
27                                     Director; Allison Frayer, Trial
28                                     Attorney, Civil Division, Office of
29                                     Immigration Litigation, United
30                                     States Department of Justice,
31                                     Washington, D.C.
 1       UPON DUE CONSIDERATION of this petition for review of a

 2   decision of the Board of Immigration Appeals (“BIA”), it is

 3   hereby ORDERED, ADJUDGED, AND DECREED that the petition for

 4   review is DENIED.

 5       Zhun Zheng, a native and citizen of the People’s

 6   Republic of China, seeks review of a November 8, 2012, order

 7   of the BIA affirming the January 24, 2011, decision of

 8   Immigration Judge (“IJ”) Randa Zagzoug denying his

 9   application for asylum, withholding of removal, and relief

10   under the Convention Against Torture (“CAT”).    See In re

11   Zhun Zheng, No. A087 759 378 (B.I.A. Nov. 8, 2012), aff’g

12   No. A087 759 378 (Immig. Ct. N.Y. City Jan. 24, 2011).    We

13   assume the parties’ familiarity with the underlying facts

14   and procedural history of this case.

15       Under the circumstances of this case, we have reviewed

16   the IJ’s decision as supplemented by the BIA.    See Yan Chen

17   v. Gonzales, 417 F.3d 268, 271 (2d Cir. 2005).    The

18   applicable standards of review are well-established.     See 8

19   U.S.C. § 1252(b)(4)(B); see also Yanqin Weng v. Holder, 562

20 F.3d 510, 513 (2d Cir. 2009).

21       Substantial evidence supports the agency’s finding that

22   Zheng’s testimony was not credible.    The agency’s adverse

23   credibility determination is supported by substantial

                                     2
 1   evidence: demeanor, omissions, and failure to corroborate.

 2   See Xiu Xia Lin v. Mukasey, 534 F.3d 162, 167 (2d Cir.

 3   2008).

 4       Demeanor.    The IJ found that Zheng’s demeanor called

 5   his credibility into question, a finding that commands

 6   “particular weight.”    Majidi v. Gonzales, 430 F.3d 77, 81

 7   n.1 (2d Cir. 2005).    And the agency was not compelled to

 8   accept Zheng’s explanation for his demeanor.     Id. at 80.

 9       Omissions.    Zheng omitted from his asylum application a

10   number of significant events, including a near-drowning that

11   inspired his conversion to Christianity, his seeking of

12   medical attention after he was arrested and beaten, and

13   authorities’ continued search for him in China.     See Li Hua

14   Lin v. U.S. Dep’t of Justice, 453 F.3d 99, 109 (2d Cir.

15   2006) (“We can be still more confident in our review of

16   observations about an applicant’s demeanor where, as here,

17   they are supported by specific examples of inconsistent

18   testimony.”).    Moreover, Zheng was unable to explain

19   convincingly why he was not baptized in China.

20       Corroboration.     The determination is further supported

21   by the lack of reliable corroboration.    See Biao Yang v.

22   Gonzales, 496 F.3d 268, 273 (2d Cir. 2007).    The agency did


                                    3
 1   not err in assigning limited or no weight to Zheng’s

 2   supporting evidence.   See Xiao Ji Chen v. U.S. Dep’t of

 3   Justice, 471 F.3d 315, 342 (2d Cir.2006) (“[t]he weight to

 4   afford to [an asylum applicant’s] evidence lies largely

 5   within the discretion of the IJ.” ((internal quotation marks

 6   and alterations omitted)).   Zheng sought to corroborate his

 7   attendance at a church in the United States with a

 8   certificate presented at the hearing, but he did not provide

 9   testimony from a church official, or testimony or other

10   evidence from his father or the friend who introduced him to

11   the church.   Zheng presented unsigned, uncorroborated

12   evidence of his church attendance in China, which appeared

13   to have been prepared for the hearing, and was unable to

14   name the author of the document even though he testified the

15   individual had been the leader of his church in China.      See

16   Matter of H-L-H- & Z-Y-Z-, 25 I. & N. Dec. 209, 214 & n.5

17   (BIA 2010) (rejecting an unauthenticated document obtained

18   for the purposes of the hearing), overruled in part on other

19   grounds by Hui Lin Huang v. Holder, 677 F.3d 130 (2d Cir.

20   2012).   Finally, letters from Zheng’s mother and friend were

21   properly afforded limited weight given the other problems

22   with Zheng’s credibility.    Id. at 215; Qin Wen Zheng v.

23   Gonzales, 500 F.3d 143, 148 (2d Cir. 2007).

                                    4
 1       Because Zheng’s withholding of removal and CAT claims

 2   depend on the same factual predicate as the asylum claim,

 3   the agency’s adverse credibility determination is also

 4   dispositive of those forms of relief.     See Paul v. Gonzales,

 5   444 F.3d 148, 156 (2d Cir. 2006); Xue Hong Yang v. U.S.

 6   Dep’t of Justice, 426 F.3d 520, 523 (2d Cir. 2005).

 7       For the foregoing reasons, the petition for review is

 8   DENIED.   As we have completed our review, any stay of

 9   removal that the Court previously granted in this petition

10   is VACATED, and any pending motion for a stay of removal in

11   this petition is DISMISSED as moot.     Any pending request for

12   oral argument in this petition is DENIED in accordance with

13   Federal Rule of Appellate Procedure 34(a)(2), and Second

14   Circuit Local Rule 34.1(b).

15                                 FOR THE COURT:
16                                 Catherine O’Hagan Wolfe, Clerk
17
18




                                    5